Citation Nr: 1128513	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for inclusion body myositis (IBM), claimed as secondary to a postsurgical infection associated with surgery for service-connected left ulnar sensory neuropathy, secondary to left elbow trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  In February 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.

The Veteran and his sister appeared before the undersigned Veterans Law Judge at a personal hearing held at the St. Petersburg, Florida, RO in May 2009.  A transcript of the hearing is of record. 

In January 2010, following the issuance of the December 2010 supplemental statement of the case (SSOC), the Veteran submitted a statement attached to his SSOC response.  This statement does not present any new evidence or argument that has not already been advanced, therefore, a waiver of initial Agency of Original Jurisdiction review is not necessary.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral left ulnar sensory neuropathy, secondary to left elbow trauma.

2.  The Veteran's IBM is not etiologically related to a postsurgical infection associated with surgery for service-connected left ulnar sensory neuropathy, secondary to left elbow trauma, and is not otherwise related to his active service.




CONCLUSION OF LAW

The criteria for service connection for IBM, including as secondary to a postsurgical infection associated with surgery for service-connected left ulnar sensory neuropathy, secondary to left elbow trauma, have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (West 2002 & Supp. 2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in June 2007 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess, supra.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) Records.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  

Additionally, a medical opinion was requested and provided with respect to the Veteran's claim.  Moreover, the Board is satisfied that the RO has substantially complied with the Board's February 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in its February 2010 remand, it directed the RO/AMC to make efforts to obtain the results of an evoked response study that was being performed on the Veteran in approximately February 1985 from the VA Medical Center (VAMC) in Boston, Massachusetts.  The RO/AMC was additionally directed to obtain the Veteran's treatment records from the Clinic in Orlando, Florida, dated since June 2007, and to request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  Finally, the Board directed the RO/AMC to request a medical opinion from an appropriate examiner as to whether it is at least as likely as not that the Veteran's postsurgical infection either caused or aggravated the Veteran's inclusion body myositis.  In this regard, the Board notes that, on remand, the RO/AMC obtained all available records from the Boston VAMC, dated from July 1982 to January 1987.  The RO/AMC also obtained the Veteran's current VA treatment records, dated from March 2007 to June 2010, and his SSA records.  Additionally, in October 2010, a medical opinion was obtained from a VA examiner as to whether the Veteran's inclusion body myositis was due to or a result of a postsurgical infection.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection 

The Veteran was granted service connection for left ulnar sensory neuropathy secondary to left elbow trauma in an October 1982 rating decision.  The Veteran now seeks entitlement to service connection for IBM, which he contends is proximately due to or a result of a postsurgical infection associated with surgery he underwent in June 1983 for his service-connected left elbow disability.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran does not claim that his IBM was manifested in service, or is related to his active service.  He argues that his IBM was incurred as a result of a postsurgical infection associated with surgery to treat his service-connected left ulnar sensory neuropathy, secondary to left elbow trauma.  His service treatment records contain no reference to a disorder or symptoms related to IBM.  June 1982, January 1985, and April 1988 VA examinations are also negative for problems or findings pertaining to IBM.  In an October 2006 neurological consultation with Glenn I. Kolluri, M.D., the Veteran reported that he began to have trouble walking about five years previous to that consultation.  Dr. Kolluri suspected that the Veteran had a myopathy.  Diagnosis of IBM was confirmed in November 2006.  The Veteran additionally reported in a June 2010 VA physical examination that his IBM symptoms first became apparent in 2000, when he began dropping tools at work, falling frequently, and he began feeling a loss of control.



Based on this record, the Board finds that the preponderance of the evidence reveals that the Veteran's IBM had its onset many years after service.  Furthermore, there is no competent lay or medical evidence of record that relates the Veteran's IBM to his active service.  Accordingly, service connection for the Veteran's IBM on a direct basis is not warranted.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2010).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2010).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2010).  In this case, the Veteran does not contend that his IBM was aggravated in any way by his service connected left-elbow disability.  Further, the evidence reveals that the onset of the Veteran's IBM took place many years following the diagnosis of his service-connected disability and after the surgery performed on his service-connected left elbow, therefore, the Board finds that aggravation is not at issue in this case.

With respect to the Veteran's contentions that his IMB is the result of a postsurgical infection that resulted following surgery performed to treat his service-connected left elbow disability, a review of the Veteran's claims folder reveals that he underwent a medial epicondylectomy of the left humerus at the Boston VAMC on June 1, 1983.  Splints were applied upon completion of the surgery.  He was discharged on June 6, 1983, at which time it was noted that his wound was clean and dry, and that he was to be seen for a follow-up appointment at the orthopedic clinic.  On June 22, 1983, the Veteran's cast (or splints) and sutures were removed.  The examiner noted superficial purulence secondary to mid-wound stitches.  The treatment plan included daily Bacitracin dressings to the incision, and the Veteran was instructed to return to the clinic one week later for wound check.  

The Veteran was subsequently admitted to the Boston VAMC again on June 29, 1983, for local wound care.  It was noted at that time that he had been seen with a mild wound infection one week prior, that his wound appeared superficial, and that after one week of Bacitracin dressings, the wound slowly showed some improvement.  The Veteran was placed on antibiotics and started on dressing changes. It was reported that his wound slowly began to granulate in and the antibiotics were stopped.  He continued on dry, sterile dressing changes, which debrided the wound and helped to granulate in.  He had a complete healing of his wound and was discharged on July 21, 1983 in an afebrile condition.  A psychiatric consultation report dated July 12, 1983, during his hospital admission, reveals that the Veteran was concerned that he would be discharged before his elbow had completely healed and that he felt that the infection developed because he was not able to take care of his wound properly at home by himself.

The Veteran underwent a VA compensation and pension (C&P) examination in January 1985, at which time a demyelinating disease was questioned.  The examiner noted that the Veteran had had an operation two years prior with postoperative infection.  The examiner indicated that the Veteran complained of slurring of speech and loss of balance over the years, and that his coordination was not as good as it had been in the past.  The examiner noted that the Veteran was in the process of having an evoked response study due to the possibility of a demyelinating disease.  The Veteran was diagnosed with status post ulnar neuropathy, left elbow, with status post ulnar nerve translocation.  The Board notes that the records pertaining to the referenced evoked response study are not of record.  The treatment records received from the Boston VAMC obtained in connection with the Board's February 2010 Remand do not appear to contain the results of the study.  Further, there is no mention in any of the Veteran's subsequent medical records of any suspected demyelinating disease or of the evoked response study.  The VAMC provided all available records in its possession.  Therefore, the Board must conclude that records associated with the evoked response study are not available.  

A medical report dated January 23, 1987 reveals that the Veteran later presented for medical care with bilateral elbow pain that had increased during that week.  The doctor treating the Veteran noted that he had bilateral tenderness with faulty olercranon processes.  The doctor noted that there was no evidence of cellulitis or lymphangitis, and that the Veteran did not have any decrease in strength.  

The Veteran later underwent a VA neurological examination in April 1988.  The examiner noted that the Veteran did not have any weakness or atrophy.  He noted that the Veteran had a transposition scar on the left side and a positive Tinel's sign at the elbow and a mildly positive Tinel's sign on the right side as well.  He diagnosed the Veteran with bilateral ulnar neuropathy, left worse than right, without evidence of motor involvement.  The neurological examiner made no mention of a suspected demyelinating disease.

The Veteran testified at his May 2009 hearing before the undersigned Veterans Law Judge that he alone tied his IBM to his postsurgical infection.  He explained that doctors did not know where it came from.  He submitted literature from an internet website that cited gangrene as a possible cause of IBM.  Thus, he drew the conclusion that his IBM could have resulted from his postsurgical infection.  The Board notes that the Veteran has not asserted, and that no medical evidence of record has established that the Veteran suffered from gangrene following surgery for his service-connected left elbow disability.

In October 2010, the RO/AMC requested a medical opinion from a VA examiner to determine whether the Veteran's IBM was due to or a result of the postsurgical infection that resulted after the 1983 surgery performed to treat his service-connected left elbow disability.  The VA physician provided the opinion that the Veteran's IBM was not caused by or a result o f a postsurgical infection.  The physician rationalized his opinion by explaining that IBM is a rare disorder that has no relation to postsurgical infections.  He explained that IBM is classified as an idiopathic inflammatory myopathy (muscle inflammation with muscle weakness), and that it is a standalone condition with no relation to or aggravation by postsurgical infections.  He provided internet links to medical literature as support for his opinion.  The Board finds this cogent and well-reasoned medical opinion of the October 2010 VA examiner, which was based on a review of the Veteran's claims file and relevant medical literature, to be probative as to the etiology of the Veteran's IBM.  

Based on the foregoing, the Board finds that the preponderance of the evidence establishes that the Veteran's IBM is not related to a postsurgical infection that resulted following surgery associated with the Veteran's service-connected left elbow disability, or that it is in any way related to his service-connected left elbow disability.  In making this determination, the Board does not question the sincerity of the Veteran's conviction that his IBM was caused by or is related to a postsurgical infection associated with surgery on his service-connected left elbow.  However, as a lay person, the Veteran is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Therefore, because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, and because the competent medical evidence of record shows that the Veteran's IBM is not caused by, or related to, his military service or his service-connected left elbow disability, the Board finds that the preponderance of the evidence is against the claim, and thus service connection for IBM must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for inclusion body myositis is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


